                                                                         FILED IN THE
 1                                                                   U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



 2                                                             May 10, 2019
                                                                     SEAN F. MCAVOY, CLERK

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                 NO: 2:18-CR-0232-TOR-12
 8                              Plaintiff,
                                                 SECOND ORDER MODIFYING
 9          v.                                   CONDITIONS OF RELEASE

10    RICHARD RONALD WELLS,

11                       Defendant.
           BEFORE THE COURT is Defendant’s Unopposed Motion to Modify
12
     Conditions of Release. ECF No. 368. The motion was submitted for consideration
13
     without oral argument. Having reviewed the record and the documents contained
14
     therein, the Court is fully informed.
15
           The Court finds good cause to grant Defendant’s motion.
16
           ACCORDINGLY, IT IS HEREBY ORDERED:
17
           1. Defendant’s Unopposed Motion to Modify Conditions of Release, ECF
18
     No. 368, is GRANTED. The Defendant shall remain released pursuant to the
19

20


     SECOND ORDER MODIFYING CONDITIONS OF RELEASE ~ 1
 1   conditions of release previously imposed in this matter, ECF No. 116, 257, except

 2   that Special Condition No. 1 of ECF No. 116 at 4 is modified as follows:

 3         Defendant shall remain in the Eastern District of Washington and northern

 4         Idaho unless given permission by the United States Probation/Pretrial

 5         Services Office.

 6         2. All other terms and conditions of release previously imposed by the

 7   Court remain in effect.

 8         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

 9   this Order and provide copies to counsel and the United States Probation Office

10         DATED May 10, 2019.

11

12                                    THOMAS O. RICE
                               Chief United States District Judge
13

14

15

16

17

18

19

20


     SECOND ORDER MODIFYING CONDITIONS OF RELEASE ~ 2
